DISMISS; and Opinion Filed August 4, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00232-CR

                     MICHAEL ANTHONY-BARRY JORDAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 32285-86

                              MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald

       Appellant, who is representing himself in this appeal, filed a motion in the trial court to

dismiss his appeal. The motion is in the clerk’s record that was filed on May 6, 2014. We will

treat the motion as having been filed in this Court as of that same date. The Court GRANTS the

motion and ORDERS that the appeal be DISMISSED and this decision be certified below for

observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

140232F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL ANTHONY-BARRY JORDAN,                     On Appeal from the 86th Judicial District
Appellant                                         Court, Kaufman County, Texas
                                                  Trial Court Cause No. 32285-86.
No. 05-14-00232-CR        V.                      Opinion delivered per curiam before Justices
                                                  Moseley, O’Neill, and FitzGerald.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 4th day of August, 2014.